—Order of disposition, Family Court, New York County (Mary Bednar, J.), entered on or about January 29, 2002, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that appellant committed an act that, if committed by an adult, would constitute the crime of reckless endangerment in the second degree, and conditionally discharged her for a period of 12 months, unanimously affirmed, without costs.
The court properly exercised its discretion in denying appellant’s motion to dismiss the petition against her, given the extreme dangerousness of appellant’s conduct (see Matter of Katherine W., 62 NY2d 947). Concur — Tom, J.P., Mazzarelli, Buckley, Sullivan and Lerner, JJ.